           Case 1:18-cv-09936-LGS Document 58 Filed 12/25/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,
                                   Plaintiffs,
                                                            No.1:18-cv-09936 (LGS)
               v.
                                                            NOTICE OF APPEARANCE
THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity,
DONALD TRUMP JR., ERIC TRUMP, and
IVANKA TRUMP,
                                 Defendants.

                                    NOTICE OF APPEARANCE

 To the Clerk of this court and all parties of record:

                Please enter my appearance as counsel for all Plaintiffs in the above-captioned

 action. I certify that I am admitted to practice in this Court.

 Dated: New York, New York
        December 25, 2018


                                                      /s/ Emily C. Cole
                                                      Emily C. Cole
                                                      KAPLAN HECKER & FINK LLP
                                                      350 Fifth Avenue, Suite 7110
                                                      New York, New York 10118
                                                      Telephone: (212) 763-0883
                                                      Facsimile: (212) 564-0883
                                                      Email: ecole@kaplanhecker.com


                                                      Counsel for Plaintiffs
